309 F.2d 232
114 U.S.App.D.C. 11
George C. DREOS, Appellant,v.Joseph SITNICK and Michael Agriesti, Appellees.
No. 16973.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 18, 1962.Decided Oct. 18, 1962, Petition for Rehearing En Banc DeniedEn Banc Nov. 20, 1962.

George C. Dreos, appellant pro se.
Joseph Sitnick, Washington, D.C., with whom Joseph B. Calandriello, Washington, D.C., was on the brief, for appellees.
Before BASTIAN, BURGER and WRIGHT, Circuit Judges.
PER CURIAM.


1
This is a paid appeal from a judgment of the District Court dismissing appellant's complaint in a libel suit.


2
On the record before us, the appeal should be dismissed as frivolous, and an order to that end will be entered.


3
Appeal dismissed as frivolous.